Citation Nr: 1422916	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  99-08 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU), (arising from an August 2006 rating decision).

2.  Entitlement to a TDIU due to herniated disc, L5-S1 with lumbosacral strain.

3.  Entitlement to an effective date earlier than October 2, 2012, for the grant of service connection for a right knee total knee replacement.

4.  Entitlement to an initial rating in excess of 30 percent for a right knee total knee replacement.

5.  Entitlement to service connection for Methicillin-resistant Staphylococcus aureus (MRSA).

6.  Entitlement to a TDIU due to all service-connected disabilities (arising from a November 2013 rating decision).

7.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right tibia and proximal fracture, claimed as broken leg.

8.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left ankle fracture secondary to bilateral knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1980 to January 1988.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by a Regional Office (RO) of the Department of
Veterans Affairs (VA), which granted an increased, 40 percent rating for the
Veteran's herniated disc L5-S1 with lumbosacral strain (hereinafter low back disability).

In December 2012, the Board issued a decision that denied a rating in excess of 40 percent for the Veteran's low back disability, and also found that the issue of entitlement to a TDIU was not part of the underlying low back increased rating claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the December 2012 decision that found that a TDIU was not before the Board.  In January 2014, the Court issued an Order granting a Joint Motion for Remand, and remanded to the Board the issue of TDIU for action consistent with the Joint Motion.

In March 2014, the Veteran's attorney submitted additional evidence accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's June 2005 claim for a TDIU was denied in an August 2006 rating decision.  The Veteran appealed and a statement of the case was issued in April 2007; a timely substantive appeal was received in April 2007.

2.  On January 12, 2009, prior to the promulgation of a Board decision in the appeal, notification from the appellant was received requesting a withdrawal of her TDIU appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for TDIU arising from the August 2006 rating decision have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant withdrew the appeal on the denial of a TDIU in the August 2006 rating decision.  

Although the Veteran submitted a statement seeking entitlement to a TDIU dated the same date in January 2009, but not received until February 2009, the Board notes that the February 2009 claim and January 2009 physician's statement cannot serve to reinstate the withdrawn TDIU appeal, as they were received more than one year after the August 2006 rating decision upon which the prior appeal was based, and more than 60 days after the April 2007 issuance of the statement of the case in the matter.  38 C.F.R. § 20.204.  Therefore, the statement received in February 2009 cannot serve to reinstate her withdrawn appeal.

Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to the TDIU appeal arising from the August 2006 rating decision.  Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.


ORDER

The appeal with regard to the denial of TDIU arising from the August 2006 rating decision is dismissed.


REMAND

The Board notes that in October 2009, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, wherein she alleged that she was unemployable due to her knees and her back disability.  This claim for a TDIU was denied by the RO in an unappealed January 2012 rating decision that included consideration of her back disability.  Although the Veteran did not specifically allege unemployability due solely to her back disability, she did contend it contributed to her unemployability in the October 2009 VA Form 21-8940.  Accordingly, in light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds a claim for TDIU due to the lumbar spine disability was therefore reasonably raised during the course of the appeal for an increased rating for her back disability.  The Board notes that the RO denied entitlement to a TDIU because her service connected disabilities did not render her unemployable and that she was capable of sedentary employment; it is axiomatic then, that her low back disability, alone, would not render her unemployable if the combined effects of all of her disabilities do not.  However, as her claim for an increased rating includes consideration of a TDIU due to that disability, a supplemental statement of the case on the issue of TDIU due to her low back disability is required, to provide her with appropriate due process and the regulations governing TDIU claims. 

Additionally, a new medical opinion would aid in adjudicating the appeal.  While there are various private opinions of record indicating that the Veteran is unemployable, including a recent opinion submitted by the Veteran's attorney in March 2014, those opinions are based on consideration of the combined impact of multiple disabilities, and are not probative of whether a low back disability, alone, renders the Veteran incapable of maintaining gainful employment.  The Board also notes that the Veteran has been granted service connection for radiculopathy of the left lower extremity since the January 2011 VA opinion was rendered, and such symptomatology is considered part of the overall lumbar spine disability.  

Finally, the Board notes that in January 2014, the Veteran's attorney submitted a timely notice of disagreement with a November 2013 rating decision, which, in pertinent part, essentially recharacterized the Veteran's right knee patellofemoral syndrome as a right total knee replacement, effective October 2, 2012, and assigned an 30 percent disability rating; denied service connection for MRSA; denied a TDIU due to service-connected disabilities; and declined to reopen claims for service connection for a right tibia and proximal fracture and a left ankle fracture.  The electronic claims file does not indicate that a statement of the case addressing those issues has yet been issued.  Thus, remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issues of entitlement to an earlier effective date for the grant of service connection for a right total knee replacement; entitlement to a rating in excess of 30 percent for a right total knee replacement; service connection for MRSA; entitlement to a TDIU due to service-connected disabilities; and, whether new and material evidence has been submitted to reopen service connection claims for right tibia and proximal and left ankle fractures, so that the Veteran may have the opportunity to complete an appeal on those issues (if she so desires) by filing a timely substantive appeal.  An issue should only be returned to the Board if a timely substantive appeal is filed with respect to that issue.

2.  Schedule the Veteran for a VA spine examination to determine whether her herniated disc, L5-S1, with lumbosacral strain renders her unemployable.  The virtual claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All testing deemed necessary should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Please provide an opinion as to whether the Veteran's herniated disc, L5-S1, with lumbosacral strain, alone, rendered the Veteran unable to obtain or maintain gainful employment, without regard to age or other disabilities prior to April 2011.  The examiner should provide his/her reasoning for the conclusions reached. 

b. If not, please provide an opinion as to whether the Veteran's herniated disc, L5-S1, with lumbosacral strain and bilateral lower extremity radiculopathy, rendered the Veteran unable to obtain or maintain gainful employment, without regard to age or other disabilities from April 2011.  The examiner should provide his/her reasoning for the conclusions reached.

3.  Following the completion of the above, the AOJ should review the evidence and determine whether the Veteran's claim for a TDIU due to service-connected low back disability, may be granted.  If not, she and her attorney should be furnished a supplemental statement of the case which includes the relevant TDIU regulations and be provided an opportunity to respond.  Thereafter, the issue should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


